CHIEF JUSTICE BENNETT
delivered th* opinion op the court.
The appellant was convicted of maliciously striking Eldridge Coyle with a large stick — a deadly weapon— with the intention of killing him. The indictment charges that the appellant “unlawfully, willfully and maliciously did assault, strike and wound Eldridge Coyle,” &c.
Objection is made to the sufficiency of the indictment, consisting in the fact that the word “bruised” is left out. The language of the statute that relates to cutting, striking, &c., is: “Or shall willfully and maliciously cut, strike or stab another with a knife, sword or otter deadly weapon, with intention to kill, if the person so stabbed, cut or bruised die not thereby.” (Gren. Staf., chap. 29, art. 6, sec. 2.) The word “bruised” is evidently used as descriptive only of one of the ways the person may be' injured. It seems that to cut, stab or bruise a person under the circumstances mentioned, is all that is contemplated by the statute, and any language that expresses the fact may be used. To wound him by striking him with a stick is certainly equivalent language. This is all that is necessary to be noticed.
The judgment is affirmed’.